Eschweiler, J.
Defendant assigns as errors that his arrest on the highway by the officer without a warrant was unlawful; that the use as evidence against him of the contents of the liquid found in his car when searched at the county jail was improper and should have been suppressed; and that there was no proof that the liquor claimed to have been found was fit for beverage purposes.
We deem it unnecessary to determine in this case whether or not the arrest by the officer without a warrant while defendant had stopped his car on the roadside was legal or a justifiable arrest.
The trial court instructed the jury that they should not consider the evidence as to the contents of the liquid testified to as having been found in the floor of the car when the latter was examined in the jail yard unless they were first satisfied that the defendant had given his consent to such search. Of such an instruction the defendant cannot complain, for one knowing of his constitutional rights and giving express consent to the making of a search cannot *251afterwards be heard to object to the introduction of evidence so obtained. Welch v. State, 184 Wis. 296, 199 N. W. 71.
The evidence in the shape of the liquid obtained at the place of the accident was properly received and no valid objection can be interposed to its reception and was sufficient of itself to support the conviction. It presented a situation in conflict with that testified to by defendant and his wife, was a question for the jury, and we cannot overturn their conclusion under the record before us.
We have considered the other matters urged by defendant but find no prejudicial error, and the judgment must be affirmed.
By the Court. — Judgment affirmed.